DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ response of 3/21/2022 has been received and entered into the application file. Claims 1-7, 9, 18, 20-27, 30, 36 and 37 are pending. 

Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 3/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-4, 30, 36 and 37 read on the elected invention and have been considered on the merits.  Claims 5-7, 9, 18 and 20-27 are withdrawn from consideration as being directed to a non-elected invention.  

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/IB2017/001327 (Filed 9/21/2017).  Acknowledgment is made of Applicants’ claim for benefit to prior-filed US Provisional application 62/397,558 (Filed 9/21/2016). 

Information Disclosure Statement
The listing of references at the end of the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of the terms Liogems® (procedure and technology), CELLINK START, Celution apparatus, CELLMIXER, INKREDIBLE, and CELLINK PLURONICS, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 3 fails to show red and green colors as described in the specification (¶0019 of as-filed specification).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	Claim 1 is directed to a 3D bioprinted device comprising (i) islets of Langerhans, (ii) autologous stromal vascular fraction (SVF) cells, and (iii) a biocompatible hydrogel.  The phrase “3D bioprinted device” is akin to a product-by-process limitation, describing the manner in which the device is produced.  Product-by-process limitations are considered in so far as the method of production affects the final structure.  In this case, 3D (bio)printing is capable of making any shape or form, but does not otherwise impart any specific structure or form to the device/composition/material.  Therefore any 3D device/composition/material will satisfy the claim limitation.  The adjective “autologous” is not limiting in the device claim because any cell is necessarily autologous to the cell donor/cell source subject.  Components (i)-(iii) can be homogenously distributed, or each component may be separate or in combinations throughout the device. 
	Claims 2 and 3 require a porous scaffolding structure.  The broadest reasonable interpretation permits for (a) the device, per se, to form the porous scaffold structure (such as is illustrated in Fig. 1 and Example 1, wherein components (i), (ii) and (iii) are mixed and bioprinted into a grid.  The grid is a porous scaffold structure); or (b) the device to further comprise component (iv) a porous scaffolding structure. 
	Claim 3 further refers to “vasculature in the pores of the device.”  As the vasculature is in the pores, the vasculature must be separate from any network of pores.  The claim does not make it clear that a vasculature is formed/present.  This merits a rejection under 35 USC 112(b).  The limitation “the porous scaffold structure ...increases productivity of insulin” is a functional limitation as it defines the structure by what it does, rather than by what it is. See MPEP 2173.05(g).  The broadest reasonable interpretation permits for the porous scaffold structure to merely support islets such that the islets maintain at least some function.  The ‘increased insulin productivity’ is compared to a baseline of ‘no insulin productivity’.  No particular geometry, composition, or other construction features are required.  This is consistent with the teachings of the specification.  The specification exemplifies three different structure configurations that are all reported to support insulin production upon implantation, but there is no comparative evidence that shows insulin production is increased relative to other structure configurations. 
	Claim 30 is being interpreted as defining the SVC as being selected from the group consisting of preadipocytes, adipose derived MSCs, endothelial progenitor cells, T cells, B cells, mast cells, and adipose tissue macrophages.  	
	The language/grammar of claim 36 renders it indefinite (See rejection below). The device of claim 1 already requires islets of Langerhans.  There is no definition of “healing factors” in the specification, thus any factor which can promote healing of any tissue type will be considered to be ‘a healing factor’.  This will include cells, per se, as well as insulin.  
	Claim 37 defines the hydrogel as ‘an ink’.  There are no structural limitations connected with ‘an ink’.  Therefore any hydrogel material will be considered to satisfy the definition of ‘an ink’.
Claim 4 is interpreted as being directed to a method of treating animals and/or humans having type 1 diabetes (T1D) by implanting the 3D bioprinted device of claim 1.  In use, the adjective ‘autologous’ with regards to the SVF cells does limit the SVF cells to be autologous to the subject receiving the implant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 30 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3: The claim references vasculature in the pores of the device, however the claims have not previously established that vasculature is present within the device.  As the vasculature is in the pores, it seems the vasculature must be separate from any network of pores.  The claim does not make it clear that a vasculature is formed/present. The metes and bounds of the claim cannot be determined because it is not clear if vasculature, (separate from any possible network of pores) is required or not. 
	Regarding claim 30: The listing of alternative cell types constitutes a Markush group.  A Markush group must list the alternatives in a closed group “consisting of” the alternative members.  See MPEP 2117(I).  Claim 30 lacks any transitional phrase so it is unclear if the listing of alternatives is a closed group or an open group.  Furthermore, the conjunction “and” or “or” is required between the last two alternatives. 
Regarding claim 36: It unclear what/how claim 36 is attempting to further limit.  There is technically lack of antecedent basis or “the device comprising islets of Langerhans and healing factors...” as claim 1 does not disclose any healing factors.  If the claim is intended to require the device of claim 1 to further comprise healing factors such as leukotrines, IGF-1, HGF-1 and VEGF, then the language should be amended to clarify such.  Furthermore, the phrase "such as" in line 2 to describe the healing factors renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 30, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over March et al (US 2013/0095081).
	March et al disclose compositions and methods for treatment of insulin-related disorders (See abstract). The composition comprises at least one mammalian stem cell and at least one islet cell, the mammalian stem cell being capable of prolonging an effective life of the at least one islet cell (See abstract).  The mammalian stem cell can be an adipose stem cell, and it can be derived from the patient to be treated (See ¶0010).  The insulin-related disorder can be, inter alia Type 1 diabetes (See ¶0011).  March et al teach adipose stem cells secrete VEGF, HGF, and GM-CSF (See ¶0059). 
	In Example 15, March et al disclose generating a collagen matrix construct comprising islets admixed with adipose stem cells and endothelial cells.  March et al induce diabetes in NOD SCID mice by an injection of STZ.  Official notice is taken that STZ-induced diabetes in mice is Type 1 diabetes.  March et al implant the collagen matrix construct comprising islets, adipose stem cells and endothelial cells into the mice.  March et al report the treated mice exhibited improved glucose tolerance over time (See ¶0088-0089). 
	Regarding claim 1: The collagen matrix construct comprising islets, adipose stem cells and endothelial cells is comparable to the 3D bioprinted device of claim 1.  The islets read on islets of Langerhans.  The adipose stem cells read on a type of stromal vascular fraction cell.  March et al does not specifically state the collagen matrix in Example 15 is a collagen gel matrix.  However, Examples 5 (¶0076) and 7 (¶0078) state that a collagen gel matrix is used.  Therefore it appears that the collagen matrix in Example 15 is also a collagen gel matrix, which reads on a biocompatible hydrogel.  At the least, it would have been prima facie obvious to have used a collagen gel matrix, as previously used in Examples 5 and 7 for the adipose stem cells and endothelial cells, by themselves, in the construct of Example 15, which also contains adipose stem cells and endothelial cells. One would have had a reasonable expectation of success given the earlier disclosure that collagen gel supports adipose stem cells and endothelial cells. 
	Regarding claim 30: Official notice is taken that adipose stromal cells read on adipose mesenchymal stem cells.
	Regarding claim 36: The endothelial cells read on healing factors.  Furthermore, March et al teach that adipose stem cells secrete VEGF, HGF and GM-CSF, all of which are healing factors.  Furthermore, March et al teach that the constructs can further comprise bioactive agents, such as HGF, IGF, FGF, VEGF, proangiogenic factors and/or anti-apoptotic factors (See ¶0061).
	Regarding claim 37: Following the discussion of claim 1, the collagen gel of the construct can be considered an ink. 
	Regarding claim 4: In Example 15, the construct is administered to a Type 1 diabetic mouse to treat the type 1 diabetes. Example 15 does not use adipose stem cells autologous to the recipient mouse, however, March et al teach that their method of treatment can involve use of autologous adipose stem cells.  Therefore, carrying out the method of Example 15 (implantation of a collagen gel construct comprising adipose stem cells, islets and endothelial cells) using adipose stem cells autologous to the recipient would have been prima facie obvious based on the disclosure of March et al. 

Claims 1-2, 30, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Marchioli et al (Biofabrication, 2015), in view of Ohmura et al (Transplantation, 2010) and Jia et al (Acta Biomaterialia, 2014).
Marchioli et al produce a 3D bioplotted hydrogel containing islets of Langerhans (See title).  In one embodiment human islets were isolated (See Pg. 3 “2.1. INS1E cell culture and islet culture”); the islets were mixed into alginate solutions; and the cell-alginate solutions were plotted using a 3D bioplotter in a pre-defined 3D structure according to CAD model, and then immediately crosslinking  (See Pg. 3, “2.2. Preparation of alginate...” and “2.3. 3D hydrogel plotting”). The 3D structures were in the form of porous scaffolds (See Fig. 1B). 
Regarding claim 1: The 3D alginate-islet scaffold reads on a 3D printed device.  The islets present in the 3D alginate-islet scaffold read on islets of Langerhans.  The alginate reads on biocompatible hydrogel.  Marchioli et al does not teach further inclusion of SVF cells.  However, at the time the invention was made Ohmura et al teach that providing adipose-derived stem cells (ADSCs) along with islets significantly improves islet survival and functionality (See Pg 1371-1372 “Discussion”).  Given this information, one having ordinary skill in the art would have been motivated to further include ADSCs in the alginate solutions of Marchioli et al in order to produce a 3D structure containing both islets and ADSCs.  One would have had a reasonable expectation of successfully incorporating ADSCs because Jia et al teach that adipose-derived stem cells can be bioprinted in alginate without significantly affecting viability (See abstract).  The ADSCs are a type of stromal vascular fraction cell.
Regarding claim 2: The 3D bioplotted hydrogel, per se, reads on a porous scaffolding structure.
Regarding claim 30: Official notice is taken that adipose derived stromal cells read on adipose mesenchymal stem cells.
Regarding claim 36: Ohmura et al teach the ADSCs secrete angiogenic factors VEGF, TGF-beta and bFGF (See Pg 1371, col. 1-2).  Angiogenic factors read on healing factors.
Regarding claim 37: The alginate reads on an ink. 

Claims 1-4, 30, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (US 2012/0201890).
	Williams et al teaches methods and compositions to increase efficiency of tissue, organ and cell integration to a new environment by mixing SVF cells with tissue, organ or cells to be transplanted (¶0009-0011). 
	Williams et al teach the transplant cells can be islets (See ¶0149).  Williams et al teach their islet-containing transplant mixed with SVF cells secrete insulin (See ¶0244).  Williams et al teach islet transplantation is a treatment modality for type 1 diabetes (See ¶0250).  
Regarding claim 1: In one embodiment Williams et al prepare a transplant mixed with SVF cells by providing SVF cells, transplant cells, VEGF and PDGF-BB in a non-polymerized collagen solution to form a suspension. (See ¶0191-0192).  The suspension is then poured over a piece of PGA felt and is incubated at room temperature until polymerization occurs (See ¶0192).  The resulting construct is a PGA scaffold with collagenous gel (a biocompatible hydrogel) with SVF cells, transplant cells, VEGF and PDGF-BB incorporated throughout. 
	Williams does not specify the transplant cells in this embodiment.  However, given that islets are a preferred embodiment in Williams et al (See, e.g. Example 1), it would have been prima facie obvious to have used islets as the ‘transplant cells’ in the embodiment described at ¶0191-0192.  In using islets as the transplant cells, the resulting material reads on a 3D bioprinted device comprising islets of Langerhans, SVF cells, and the collagen gel reads on a biocompatible hydrogel.  
	Regarding claim 2: Following the discussion of claim 1 above, the piece of PGA felt which is imbibed with the solution reads on a porous scaffold.
	Regarding claim 3: Following the discussion of claim 1 above, the collagen gel and the PGA scaffold each physically supports the islets and thus reads on porous scaffolding structure that increases production of insulin.  Insulin would be capable of passing through the pores of the PGA scaffold and/or through vasculature formed by the SVF.
	Regarding claim 30: The VEGF and PDGF-BB provided with the collagen solution read on healing factors.
	Regarding claim 36: Williams et al teach the SVF contains endothelial cells, mesenchymal stem cells, fibroblasts, smooth muscle cells, pericytes, adipose stem cells and more (See ¶0052).  By nature of being from adipose tissue, the mesenchymal stem cells are adipose derived MSCs. 
	Regarding claim 37: The collagen gel reads on an ink. 

	Regarding claim 4: Williams et al does not specifically teach using the construct described in ¶0191-0192, modified to contain islets as the transplant cells, as a treatment for type 1 diabetes.  However, it would have been prima facie obvious to administer the construct described in ¶0191-0192, modified to contain islets as the transplant cells, as a treatment for type 1 diabetes because Williams et al teach islets combined with SVF secrete insulin, and insulin can treat type 1 diabetes.  Williams et al evidence there was motivation to provide treatment for diabetes in humans (See ¶0230-0250).  One would have had a reasonable expectation of success based on the teachings of Williams et al that their islet-containing constructs do produce insulin in response to glucose.  Furthermore, Williams et al teach that the SVF cells should be autologous to the recipient subject (See Williams et al ¶0014).  Therefore it would have been prima facie obvious to use autologous SVF cells. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633